Exhibit 10.3

 



TERM PROMISSORY NOTE

 

$500,000.00 March 8, 2016

 

 

FOR VALUE RECEIVED, SUPERIOR DRILLING PRODUCTS, INC., a Utah corporation,
SUPERIOR DRILLING SOLUTIONS, LLC, a Utah limited liability company, HARD ROCK
SOLUTIONS, LLC, a Utah limited liability company, and EXTREME TECHNOLOGIES, LLC,
a Utah limited liability company (individually and together, “Debtor”), hereby
unconditionally and jointly and severally promise to pay to the order of FEDERAL
NATIONAL PAYABLES, INC., doing business as Federal National Commercial Credit
(“Payee”) at the offices of Payee at 7315 Wisconsin Avenue, Suite 600W,
Bethesda, MD 20814, or at such other place as Payee or any holder hereof may
from time to time designate, on or before the Termination Date (as defined in
the Credit Agreement), the principal sum of Five Hundred Thousand Dollars
($500,000.00), payable in sixty (60) consecutive monthly principal installments
commencing the 1st day of April, 2016, and continuing the same day of each month
thereafter until this Promissory Note (“Note”) is paid in full, of which the
first fifty-nine (59) installments shall each be in the amount of Eight Thousand
Three Hundred Thirty-Three Dollars and Thirty-Three Cents ($8,333.33), followed
by a sixtieth (60th) and final installment in the amount of the entire unpaid
balance of this Note.

 

Debtor hereby further promises to pay to the order of Payee, together with each
installment of principal, interest on the unpaid principal balance hereof at the
per annum interest rate at all times equal to the Prime Rate then in effect plus
five percent (5% ) per annum, until the indebtedness evidenced by this Note is
paid in full. The “Prime Rate” is defined as the interest rate reported from
time to time in the "Money Market Rates" section of The Wall Street Journal. Any
change in the interest rate hereunder as a result of a change in the Prime Rate
shall become effective on the date of said announcement. Interest shall be
computed on the basis of a 360 day year and applied to actual days elapsed.

 

This Note is the Term Note defined and referenced in that certain Loan and
Security Agreement, dated of even date herewith, between Debtor and Payee, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated, or replaced (herein referred to as the “Credit
Agreement”), and evidences the Term Loan under the Credit Agreement.

 

All payments made hereunder shall be applied to fees and Expenses, interest
(including, as applicable, interest at the Default Rate), and principal in such
order or proportion as Payee, in its sole discretion, may elect from time to
time in accordance with the terms of the Credit Agreement. The entire unpaid
principal balance of this Note and all accrued but unpaid interest shall be due
and payable on the Termination Date, or as otherwise may be provided for in the
Credit Agreement.

 

Subject to the terms and conditions of the Credit Agreement, the principal
balance of this Note may be paid in full at any time or in part from time to
time; provided, however, that (i) all payments of principal of this Note shall
be accompanied by the payment of all accrued and unpaid interest under this
Note, (ii) all partial prepayments shall be applied to installments under this
Note in the inverse order of their respective maturities, and (iii) in the event
this Note (but not the Credit Facility) is paid in full other than as provided
in Section 11.1 of the Credit Agreement, Debtor shall pay to Payee and there
shall be included in the Obligations, a prepayment fee of Ten Thousand Dollars
($10,000).

 

 

 



This Note is issued pursuant to and is subject to the terms and provisions of
the Credit Agreement, which contains provisions for acceleration upon the
happening of certain events, for optional and mandatory prepayments and for the
amendment or waiver of certain terms and conditions therein specified. Unless
otherwise defined herein, all capitalized terms used herein shall have the
meaning assigned thereto in the Credit Agreement. This Note is secured by the
Collateral described in or referred to in the Credit Agreement and all other
existing and future Credit Documents, and is entitled to all of the benefits and
rights thereof.

 

Debtor (i) waives diligence, demand, presentment, protest, and notice of any
kind, (ii) agrees that it will not be necessary for Payee to first institute
suit in order to enforce payment of this Note, and (iii) consents to any one or
more extensions or postponements of time of payment, release, surrender, or
substitution of collateral security, or forbearance or other indulgence, without
notice or consent. The pleading of any statute of limitations as a defense to
any demand against Debtor is expressly hereby waived by Debtor. Should this Note
be referred to an attorney for collection, whether or not suit has been filed,
Debtor shall pay all out of pocket costs, fees and Expenses, including
attorneys' fees, resulting from such referral.

 

The validity, interpretation, and enforcement of this Note and the other Credit
Documents and any dispute arising in connection herewith or therewith shall be
governed by the internal laws of the State of Maryland (without giving effect to
principles of conflicts of law).

 

DEBTOR IRREVOCABLY CONSENTS AND SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
STATE OF MARYLAND AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MARYLAND AND WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH
RESPECT TO ANY ACTION INSTITUTED THEREIN ARISING UNDER THIS NOTE OR ANY OF THE
OTHER CREDIT DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF DEBTOR AND PAYEE IN RESPECT OF THIS NOTE OR ANY OF THE OTHER
CREDIT DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE, AND AGREES THAT ANY DISPUTE ARISING OUT OF THE RELATIONSHIP
BETWEEN DEBTOR AND PAYEE OR THE CONDUCT OF SUCH PERSONS IN CONNECTION WITH THIS
NOTE OR OTHERWISE SHALL BE HEARD ONLY IN THE COURTS DESCRIBED ABOVE (EXCEPT THAT
PAYEE SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST DEBTOR OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THAT PAYEE DEEMS NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS
RIGHTS AGAINST DEBTOR OR ITS PROPERTY).

 

 

 



This Note shall be binding upon the successors and assigns of Debtor and shall
inure to the benefit of Payee and its successors, endorsees, and assigns.
Whenever used herein, the term “Debtor” shall be deemed to include its
successors and assigns and the term “Payee” shall be deemed to include its
successors, endorsees, and assigns. If any term or provision of this Note shall
be held invalid, illegal, or unenforceable, the validity of all other terms and
provisions hereof shall in no way be affected thereby. This Note evidences an
extension of credit made for business or commercial purposes.

 

WITNESS, the due execution of this Term Promissory Note, as a sealed instrument,
the date and year first above written.

 



  SUPERIOR DRILLING PRODUCTS, INC.             By: /s/ Troy Meier (Seal)    
Troy Meier, Chief Executive Officer             SUPERIOR DRILLING SOLUTIONS, LLC
            By: /s/ Troy Meier (Seal)     Troy Meier, Chief Executive Officer  
          HARD ROCK SOLUTIONS, LLC             By: /s/ Troy Meier (Seal)    
Troy Meier, Chief Executive Officer             EXTREME TECHNOLOGIES, LLC      
      By: /s/ Troy Meier (Seal)     Troy Meier, Chief Executive Officer  

  



 

